         Case 1:19-cr-00314-GLR Document 63 Filed 07/20/21 Page 1 of 18



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA     *
                              *
     v.                       *     CRIMINAL NO. GLR-19-0314
                              *
 DELANDO BROWN,               *
                              *
          Defendant           *
                              *
                          *******
        GOVERNMENT’S MOTION IN LIMINE TO ADMIT EVIDENCE

       The United States of America moves in limine to admit evidence during trial under Rule

401, 404(b), and 609 of the Federal Rules of Evidence.

                                  FACTUAL BACKGROUND

       On May 19, 2019, Delando Brown (“Brown” or the “Defendant”) rented and shot two

firearms from FreeState Gun Range (“FreeState”) in Middle River, Maryland. A receipt from

FreeState shows that, on that day, Brown rented the firearms, rented eye and ear protection for

himself and a woman he was with, and purchased 100 rounds of ammunition and one paper target.

Brown (and the woman) proceeded to shoot the firearms for approximately 45 minutes at the range.

At one point during these 45 minutes, the woman took a video of Brown shooting, and Brown

posted the video to his Instagram account: Pluglife_jizzle. In addition, FreeState also has video

inside the shooting range which shows Brown shooting the firearms. Brown returned the firearms

at the conclusion of his time at the range and departed.

       Brown filled out and signed a contract with FreeState before renting and firing the guns.

On that paperwork he was asked if he had been convicted of a crime that carried more than one-

year imprisonment. Brown said no. Brown has nine prior convictions of this nature. Brown has

been convicted of a crime that carried more than one-year imprisonment at ages 17, 18 (twice),
         Case 1:19-cr-00314-GLR Document 63 Filed 07/20/21 Page 2 of 18



21, 23, 25, 28 (twice), and 30. Counting only time that was not suspended, Brown was sentenced

to serve more than a year in prison on seven occasions. And, on one of those occasions, in 2011,

he was charged and convicted after trial in the state of Maryland of being in possession of a

firearm while having a felony conviction. Brown knew he had been convicted of a crime

punishable by more than one year on May 19, 2019 when he answered “no” to that question and

possessed the two firearms.

       The firearms Brown rented were a 9mm Glock and a .22 caliber Ruger. He purchased 50

rounds of 9mm ammunition for the Glock and 50 rounds of 22LR ammunition to use in Ruger.

The Government will present evidence that the firearms and ammunition meet the definition of

those terms as defined by 18 USC §921. FreeState employees will testify they purchase the

ammunition they sell from outside the state of Maryland. A firearms expert will explain that the

firearms and ammunition affected interstate commerce.

                              SUMMARY OF THE ARGUMENT

       The Government seeks to introduce evidence of Brown’s prior felon in possession of a

firearm conviction from 2011 and a video of him in possession of a firearm that he posted to

Instagram in 2018 pursuant to Federal Rules of Evidence 404(b) to prove Brown’s knowledge and

intent with regard to the firearm possession in this case. The defendant’s state of mind regarding

knowledge that he was in possession of the firearms (and ammunition) are an element the

Government must prove in this case. His possession of firearms on prior occasions goes to prove

that his possession in this case was done knowingly and not by accident or mistake.

       The Government also seeks to introduce all documents relating to Brown’s prior criminal

convictions for crimes that were punishable by more than one year under Federal Rule of Evidence

401 to prove Brown’s status of knowing that he had such a prior conviction. This would include



                                                2
         Case 1:19-cr-00314-GLR Document 63 Filed 07/20/21 Page 3 of 18



certified convictions and video of a portion of Brown’s prior trial from 2011 (where he stipulated

that he could not possess a firearm), and his plea/sentencings from his 2008 conviction and

violation of probation for that conviction in 2011 (where he was told of the maximum penalties

for and that the drug trafficking crime of which he was convicted was a felony).

        The Government finally seeks to introduce Brown’s prior criminal convictions under

Federal Rule of Evidence 609 for impeachment purposes if Brown chooses to testify.

                                          ARGUMENT

   I.      Brown’s Prior Firearm Possession Should be Admitted under Federal Rule of
           Evidence 404(b) to Prove Knowledge of Possession.

        Federal Rule of Evidence 404(b) provides that evidence of “other crimes, wrongs, or acts”

is admissible for any valid purpose, including to prove motive, intent, plan, knowledge, modus

operandi, and lack of mistake. See United States v. Basham, 561 F.3d 302, 326 (4th Cir. 2009)

(quoting Fed. R. Evid. 404(b)). This type of evidence is not admissible to prove a defendant’s

character or propensity to commit a crime. Id. But Rule 404(b) is a rule of inclusion, “admitting

all evidence of other crimes or acts except that which tends to prove only criminal disposition.”

United States v. Young, 248 F.3d 260, 271–72 (4th Cir. 2001) (internal quotation marks and

citation omitted).

        For extrinsic evidence to be admissible under Rule 404(b), the proffered evidence must be

(i) relevant to an issue other than character (e.g., knowledge, intent, motive, opportunity, modus

operandi, or absence of mistake); (ii) necessary to prove an element of the crime charged; and (iii)

reliable. United States v. Queen, 132 F.3d 991, 995, 995 (4th Cir. 1997); see also United States v.

Siegel, 536 F.3d 306, 317–18 (4th Cir. 2008). In addition, “the probative value of the evidence

must not be substantially outweighed by its prejudicial effect,” which “involves a Rule 403

determination.” United States v. Lighty, 616 F.3d 321, 352 (4th Cir. 2010); Queen, 132 F.3d at

                                                 3
         Case 1:19-cr-00314-GLR Document 63 Filed 07/20/21 Page 4 of 18



995.

        The Government seeks to introduce evidence of Brown’s prior felon in possession of a

firearm conviction from 2011 and a video of him in possession of a firearm that he posted to

Instagram in 2018 (“the Instagram video”) pursuant to Federal Rules of Evidence 404(b) to prove

Brown’s knowledge and intent with regard to the firearm possession in this case. The Instagram

video is attached to this motion as Exhibit A.

        A. Brown’s prior felon in possession conviction from 2011 and prior evidence of
           possession from October 2018 are relevant to prove knowledge.

        Other acts evidence can be admitted to prove evidence of knowledge and intent. Fed. R.

Evidence 404(b); Queen, 132 F.3d at 994-95. “[T]he more similar the prior act is (in terms of

physical similarity or mental state) to the act being proved, the more relevant it becomes.” Id at

998; see also United States v. Rawle, 845 F.2d 1244, 1247 n.3 (4th Cir. 1988) (evidence is

relevant if it is “sufficiently related to the charged offense”).

        “[I]n cases where a defendant is charged with unlawful possession of something, evidence

that he possessed the same or similar things at other times is often quite relevant to his knowledge

and intent with regard to the crime charged.” United States v. Brown, 398 F. App'x 915, 917 (4th

Cir. 2010) (quoting United States v. Cassell, 292 F.3d 788, 793 (D.C.Cir. 2002)). Specific to intent

to possess a firearm, the Fourth Circuit and numerous other circuit courts have held that “past

possession of a firearm is relevant to proving intent.” United States v. Comstock, 412 F. App’x

619, 624 (4th Cir. 2011) (citing United States v. Moran, 503 F.3d 1135, 1144 (10th Cir. 2007) (

“[T]he fact that [defendant] knowingly possessed a firearm in the past supports the inference that

he had the same knowledge in the context of the charged offense.”); United States v. Walker, 470

F.3d 1271, 1274 (8th Cir. 2006) (“Evidence that a defendant possessed a firearm on a previous

occasion is relevant to show knowledge and intent....”); United States v. Jernigan, 341 F.3d 1273,

                                                   4
         Case 1:19-cr-00314-GLR Document 63 Filed 07/20/21 Page 5 of 18



1281 (11th Cir. 2003) (“[T]he caselaw in this and other circuits establishes clearly the logical

connection between a convicted felon's knowing possession of a firearm at one time and

his knowledge that a firearm is present at a subsequent time (or, put differently, that his possession

at the subsequent time is not mistaken or accidental).”); United States v. Cassell, 292 F.3d 788,

794–95 (D.C.Cir. 2002) (“A prior history of intentionally possessing guns ... is certainly relevant

to the determination of whether a person in proximity to such a chattel on the occasion under

litigation knew what he was possessing and intended to do so.”)).

       Here, Brown is charged with being a felon in possession of a firearm in violation of 18

U.S.C. § 922(g)(1). Brown’s prior conviction of felon in possession of a firearm from 2011 and

video of him holding a firearm receiver from October 2018 involve the same act that is at issue in

this case—namely, possession of a firearm. Brown has suggested that his defense will involve

implying that he did not understand that he could not shoot a gun at a gun range. The Government

should be able to rebut this argument not only by pointing out that a mistake of law is no defense,

but also that Brown knows what possession of a firearm means given that Brown possessed

firearms on previous occasions. Cf. United States v. Trent, 443 Fed. Appx. 860, 863 (4th Cir. 2011)

(affirming district court's admission of evidence that the defendant possessed uncharged firearms

three and four years prior where, like the case before it, the defendant fled from the police in his

vehicle and tried to dispose of those handguns); United States v. Comstock, 412 Fed. App’x 619,

624 (4th Cir. 2011) (affirming Rule 404(b) admission of video of defendant walking around with

at least one hunting rifle in felon-in-possession case, where he argued that he did not have

knowledge of pistols in the trunk of his car); United States v. Brown, 398 Fed. App’x 915, 917

(4th Cir. 2010) (per curiam) (concluding that evidence of the defendant’s prior possession of

firearms was admissible and probative as to his intent to exercise dominion and control over



                                                  5
         Case 1:19-cr-00314-GLR Document 63 Filed 07/20/21 Page 6 of 18



firearm in case where government sought to prove constructive possession under § 922(g)); United

States v. McDonald, 211 Fed. App’x 222, 225 (4th Cir. 2007) (per curiam) (holding that evidence

that defendant “had previously been arrested for the possession of a firearm was relevant to his

knowledge and intent to possess the handgun recovered here”).

       B. The Evidence of Prior Firearm Possession is Probative of an Essential Element of the
          Crime.

       Evidence is necessary “where it is an essential part of the crimes on trial, or where it

furnishes part of the context of the crime.” See, e.g., United States v. Byers, 649 F.3d 197, 209

(4th Cir. 2011); see also United States v. Mark, 943 F.2d 444, 448 (4th Cir. 1991). In the case of

prior possession, the evidence is “necessary in the sense that it is probative of an essential claim

or an element of an offense” because it speaks to [the defendant’s] state of mind. United States v.

Trent, 443 Fed. Appx. 860, 863 (4th Cir. 2011). “[A] logical connection exists between a convicted

felon’s knowing possession of a firearm at one time and his knowledge that a firearm is present at

a subsequent time (or, put differently, that his possession at the subsequent time is not mistaken or

accidental).” United States v. Jernigan, 341 F.3d 1273, 1281 (11th Cir. 2003).

       Here, to prove Brown’s guilt under 18 U.S.C. § 922(g), the Government is required to

establish his knowing possession of the firearm beyond a reasonable doubt. See, e.g., United States

v. Scott, 424 F.3d 431, 435 (4th Cir. 2005) (“[A] felon’s possession of a firearm must be both

voluntary and intentional to be punishable under § 922(g)(1)[.]”); United States v. Adams, 814

F.3d 178, 183 (4th Cir. 2016). By pleading not guilty in this case, Brown has placed his knowledge

and intent in dispute. See, e.g., United States v. Sanchez, 118 F.3d 192, 196 (4th Cir. 1997) (“A

not-guilty plea puts one’s intent at issue and thereby makes relevant evidence of similar prior

crimes when that evidence proves criminal intent.”); United States v. Robinson, 2001 WL 789083

at *1 (4th Cir. Jul. 12, 2001) (“Robinson’s not guilty plea placed his intent to conspire to steal and

                                                  6
         Case 1:19-cr-00314-GLR Document 63 Filed 07/20/21 Page 7 of 18



possess firearms and ammunition at issue …”). This makes the proffered 404(b) evidence that

Brown possessed firearms on other occasions in 2011 and 2018 probative of an essential element

of the charged crime. See, e.g., United States v. Trent, 2011 WL 3664300 at *2 (4th Cir. Aug. 22,

2011) (evidence of prior firearm possession necessary to show defendant’s state of mind with

regard to handgun discovered in his vehicle); see also Huddleston v. United States, 485 U.S. 681,

685 (1988) (“Extrinsic acts evidence may be critical … especially when th[e] issue involved the

actor’s state of mind and the only means of ascertaining that mental state is by drawing inferences

from conduct.”).

       C. The Evidence of Prior Firearm Possession is Reliable

       Evidence is reliable if it has a sufficient factual basis that it could conceivably be credited

by “a rational and properly instructed juror.” United States v. Bailey, 990 F.2d 119, 123 (4th Cir.

1993). Here, Brown’s prior firearm conviction from 2011 evidence would come in the form of the

court records of the conviction. Further, the evidence of the 2018 possession of the receiver is a

video of Brown himself holding the firearm which was posted to his own social media page. Both

pieces of evidence reliably show that Brown possessed a firearm in the past.

       D. The Evidence is Not Unfairly Prejudicial

       The fact that evidence is prejudicial or harmful to a defendant’s case is not a basis for

exclusion. See, e.g., United States v. Grimmond, 137 F.3d 823, 833 (4th Cir. 1998); Siegel, 536

F.3d at 319 (“[A]ll evidence suggesting guilt is prejudicial to a defendant … that kind of general

prejudice, however, is not enough to warrant exclusion of otherwise relevant, admissible

evidence.”); cf. United States v. Bradley, 145 F.3d 889, 893 (7th Cir. 1998) (“To the extent that

the defendant perceives Rule 403 as a tool designed ‘to permit the Court to “even out” the weight

of the evidence, to mitigate a crime, or to make a contest where there is little or none,’ he is



                                                 7
         Case 1:19-cr-00314-GLR Document 63 Filed 07/20/21 Page 8 of 18



mistaken.”).   Evidence is subject to exclusion under Rule 403 only where it is unfairly

prejudicial—that is, only where the evidence is of such a character that it results in an undue

tendency to suggest decision on an improper basis. Fed. R. Evid. 403, Advisory Committee Notes

to 1972 Amendments; see also Queen, 132 F.3d at 997 (“[T]he evidence’s probative value must

not be substantially outweighed by confusion or unfair prejudice in the sense that it tends to

subordinate reason to emotion in the factfinding process.”).

       The Fourth Circuit has suggested that, “[g]enerally speaking, ‘bad acts’ evidence,

admissible under Rule 404, is not barred by Rule 403 where such evidence ‘did not involve conduct

any more sensational or disturbing than the crimes with which [the defendant] was charged.’”

United States v. Beyers, 649 F.3d 197, 210 (4th Cir. 2011) (quoting United States v. Boyd, 53 F.3d

631, 637 (4th Cir. 1995)). Conduct that is substantially similar to the charged offense lessens the

danger that the jury will be provoked to behave irrationally. United States v. Comstock, 412 F.

App'x 619, 625 (4th Cir. 2011).

       Here, prior firearm possession fits squarely within relevant and admissible “other crimes”

evidence to prove that the possession at issue was with knowledge and intentional. This is

precisely the kind of “other acts” evidence commonly admitted in this Circuit. See, e.g., United

States v. Melvin, 2007 WL 2046735 at *13–14 (4th Cir. Jul. 13, 2007) (affirming district court’s

admission of evidence of the circumstances of a prior felony conviction for transportation of a

firearm as evidence of knowledge and intent in a subsequent felon-in-possession case); United

States v. Allen, 2007 WL 840482 at *1 (4th Cir. Mar. 20, 2007) (affirming district court’s finding

that evidence of the defendant’s prior assaults and prior gun possession was admissible at a

subsequent trial on felon-in-possession charges); United States v. Burton, 2005 WL 3105681 at

*1–2 (4th Cir. Nov. 21, 2005) (affirming district court’s admission of a stipulation describing the



                                                8
          Case 1:19-cr-00314-GLR Document 63 Filed 07/20/21 Page 9 of 18



defendant’s three prior convictions for illegal possession of a firearm, where such prior convictions

were admitted as proof of the knowledge and intent elements of a felon-in-possession charge).

The prior conduct is the same as the conduct charged, simply possessing a firearm, meaning it is

no more sensational than the charged crime. The Court should permit the Government to introduce

Brown’s prior felon in possession of a firearm conviction from 2011 and the Instagram video of

Brown in possession of a firearm from 2018.

         Further, to address any danger of unfair prejudice, the Court could provide a limiting

instruction informing the jury that it could only consider the evidence for the purposes of

determining whether the defendant acted knowingly and intentionally and not because of some

mistake or accident. See, e.g., United States v. Mohr, 318 F.3d 613, 620 (4th Cir. 2003) (“[A]

careful limiting instruction significantly ameliorated any possible unfair prejudice.”); United

States v. Powers, 59 F.3d 1460, 1468–69 (4th Cir. 1995) (noting that cautionary or limiting

instructions generally obviate prejudice).

   II.      Brown’s Prior Felony Convictions Should be Admitted Under Federal Rule of
            Evidence 401 to Prove Knowledge of His Status of Being a Convicted Felon

         All relevant evidence is admissible, except as provided by the Constitution, by act of

Congress, by the Federal Rules of Evidence, or by other rules prescribed by the Supreme Court

pursuant to statutory authority. Fed. R. Evid. 402. Evidence is relevant if it tends to “make the

existence of any fact that is of consequence to the determination of the action more probable or

less probable than it would be without the evidence.” Fed. R. Evid. 401.

         In 2019, the Supreme Court held in Rehaif v. United States, --- U.S. ---, 193 S. Ct. 2191

(2019) that “[t]he government must prove beyond a reasonable doubt that a defendant ‘knew he

belonged to the relevant category of persons barred from possessing a firearm.’” United States v.




                                                 9
        Case 1:19-cr-00314-GLR Document 63 Filed 07/20/21 Page 10 of 18



Moody, --- F. ---, 2021 WL 2546180 at *8 (4th Cir. 2021) (citing Rehaif 193 S. Ct. 2191). 1 One of

those categories—the one that Brown is a member of—is being convicted a crime that is

punishable by more than one year. See 18 U.S.C. § 922(g)(1).

       Evidence of knowledge of a prior conviction will typically come in the form of the

conviction itself given the inference that a defendant would know his own criminal history,

especially if he was sentenced to more than a year or served more than a year in prison. “Convicted

felons typically know they’re convicted felons.” United States v. Lavalais, 960 F.3d 180 (5th Cir.

2020). For example, in United States v. Allen, the government sought to introduce evidence of

defendant’s prior felony convictions to prove that the defendant knew he was barred from

possession of a firearm. 2020 WL 6462392, at *1 (N.D. Cal. 2020). The court granted the

“government’s motion to admit certified, redacted copies of the judgment copies (including the

sentence actually imposed in each case) and a redacted copy of the change of plea transcript.” Id.

at *3. The district court determined that evidence of the defendant’s prior convictions and

sentences are not “Rule 404(b) “other acts” evidence,” but rather “directly and highly probative

evidence of an element of the charged offense,” knowledge that he had been a convicted of a felony

at the time he possessed the firearm. Id. The court also noted that “Rule 403 does not require

exclusion of this evidence either” because “such evidence has exceptionally high, even


1
  Brown suggested in his proposed jury instruction that the Government must prove that Brown
knew the law prohibited him from possessing a firearm. See ECF 60. That is wrong. The Fourth
Circuit and every other Circuit Court to consider this argument has rejected it. Instead, the
knowledge that the government must prove is that the defendant knew he had been convicted of a
crime that was punishable by more than one year. See, e.g., United States v. Moody, --- F. ---,
2021 WL 2546180 at *8 (4th Cir. 2021); United States v. Collins, 982 F.3d 236, 242 (4th Cir.
2020); United States v. Beasley, 832 F. App’x 314, 315 (5th Cir. 2020); United States v. Bowens,
938 F.3d 790, 797 (6th Cir. 2019); United States v. Maez, 960 F.3d 949, 954-55 (7th Cir. 2020);
United States v. Davies, 942 F.3d 871, 874 (8th Cir. 2019); United States v. Singh, 979 F.3d 697,
727 (9th Cir. 2020); United States v. Benton, 988 F.3d 1231, 1238 (10th Cir. 2021); United States
v. Johnson, 981 F.3d 1171, 1189 (11th Cir. 2020).

                                                10
           Case 1:19-cr-00314-GLR Document 63 Filed 07/20/21 Page 11 of 18



determinative, probative value on the relevant question, and that value clearly is not substantially

outweighed by any of the concerns identified in Rule 403.” Id.

       Here, the Government seeks to introduce the conviction records for Brown’s following

Maryland convictions (all which would prohibit him from possessing a firearm under 18 U.S.C. §

922(g)):

 Case No.       Year    Conviction               Max Penalty                    Sentence

 110363014      2011    Firearm Possession       Md. Public Safety Code § 5-    5 years without parole
                        with Felony              133; Felony; 15 years
                        Convictions              (minimum of 5 years)

 03-K-10-       2011    Controlled Dangerous     Md. Crim Code§ 5-602;          1 day
 005869                 Substance: Distribute    Felony; 20 years (higher for
                        Narcotics                repeat offenders)

 107249034      2008    Controlled Dangerous     Md. Crim Code § 5-602;         4 years, 3 years 5 months
                        Substance                Felony; 20 years (higher for   28 days suspended
                        Manufacture/Distribut    repeat offenders)
                        e/Dispense Narcotics -
                        Conspiracy                                              VOP 2011: 3 years

 206055024      2006    Controlled Dangerous     Md. Crim Code § 5-602;         2 years, 1 year 7 months
                        Substance: Possession    Felony; 20 years (higher for   23 days suspended
                        with intent to           repeat offenders)
                        Manufacture/Distribut
                        e/Dispense

 203170029      2003    Controlled Dangerous     Md. Crim Code § 5-602;         3 years
                        Substance: Possession    Felony; 20 years (higher for
                        with intent to           repeat offenders)
                        Manufacture/Distribut
                        e/Dispense

 800209021      2000    Controlled Dangerous Md. Crim Code § 5-602;             1 year 6 months
                        Substance:             Felony; 20 years (higher for
                        Manufacture/Distribut repeat offenders)
                        e/Dispense Narcotics –
                        Attempted

 200116016      2000    Controlled Dangerous     Md. Crim Code § 5-602;         1 year 6 months
                        Substance: Possession    Felony; 20 years (higher for

                                                 11
        Case 1:19-cr-00314-GLR Document 63 Filed 07/20/21 Page 12 of 18



                        with intent to          repeat offenders)
                        Manufacture/Distribut
                        e/Dispense

 199085068     1999     Second Degree           Md. Crim Code § 3-203;        10 years, 8 years 6 months
                        Assault                 Misdemeanor; 10 years         suspended



                                                                              VOP 2003: 8 years, 6
                                                                              years 10 month suspended



The certified records of these convictions are attached to this motion as Exhibit B. In addition, the

Government seeks to introduce video of a portion of his 2011 trial (where he stipulated that he

could not possess a firearm due to his prior convictions) and his 2008 and 2011 plea/sentencing

(where he was told the maximum penalty for possession with intent to distribute was 20 years and

that it was a felony). The video of these proceedings is attached to this motion as Exhibit C.

       Specifically, during the plea hearing on May 29, 2008, Brown was advised of the maximum

penalty of twenty years for his conviction for CDS: Manufacture/Distribute/Dispense Narcotics –

Conspiracy, and he stated that he understood. See Video of Plea Hearing, 5/29/2008 at 12:33:05

(Exhibit C). In his violation of probation sentencing on October 11, 2011 relating to that same

2008 conviction, Brown was advised by the judge that his conviction for distributing drugs was a

felony. See Video of Sentencing Hearing, 10/11/2011 at 10:33:29 (Exhibit C). Brown has six

similar convictions for drug distribution. These advisements of the maximum penalties and his

acknowledgement of them are direct evidence that Brown knew that he had been convicted of a

crime punishable by more than one year.

       Brown’s prior conviction for possession of a firearm with a felony conviction is also direct

evidence of his knowledge that he had a felony conviction. The title of the charge alone would

have made Brown aware that he had at least one prior felony conviction. Further, Brown stipulated

                                                 12
        Case 1:19-cr-00314-GLR Document 63 Filed 07/20/21 Page 13 of 18



in that case that had a qualifying conviction that would not permit him to possess a firearm.

Specifically, during the trial, the Assistant States Attorney read the following stipulation into

evidence:

               The final stipulation is stipulation of fact: the defendant has been
               charged with the offense of possession of a regulated firearm after
               having been previously convicted of a crime under state law that
               would prohibit his possession of a regulated firearm. The parties
               hereby stipulate the defendant has been previously convicted of a
               crime that would prohibit his possession of a regulated firearm.

Video of Trial, 10/07/2011 at 10:06:57 to 10:07:29 AM (Exhibit C). The defendant agreed to this

stipulation, and he was sitting in the courtroom when it was read. Id.

       Other courts that have considered this issue have agreed: a prior conviction for being a

felon in possession of a firearm proves the status-knowledge element. United States v. Benamor,

No. 17-50308, 2019 WL 4198358, at *5 (9th Cir. Sept. 5, 2019) (“[T]he prior convictions for being

a felon in possession of a firearm and being a felon in possession of ammunition proved beyond a

reasonable doubt that Defendant had the knowledge required by Rehaif....”); United States v.

Phillips, 475 F. Supp. 3d 1271, 1277 (D.N.M. 2020)(“To the extent that Mr. Phillips’ prior Felon

in Possession convictions show his knowledge on that issue, they will likely be relevant at

trial.”); United States v. Gilcrest, --- F. App'x ---, 2019 WL 6273396, at *4 (11th Cir. Nov. 25,

2019) (per curiam) (holding, on plain error review of a felon-in-possession conviction after Rehaif,

that the defendant did not establish that the asserted error was prejudicial in light of his prior

convictions, including one “for possessing a firearm as a felon, which was enough on its own to

inform him of his status.”)

       In addition to the felon in possession conviction, each of Brown’s other qualifying

convictions are relevant because the existence of prior convictions where the sentence was

punishable by more than one year provide evidence of § 922(g)(1)’s status-knowledge element.

                                                13
        Case 1:19-cr-00314-GLR Document 63 Filed 07/20/21 Page 14 of 18



This is especially true when the sentence was for longer than a year. Setting aside suspended

sentences, a Court sentenced Brown to more than a year in prison on six prior occasions.

See Rehaif, 139 S. Ct. at 2209 (Alito, J., dissenting) (noting that “[j]uries will rarely doubt that a

defendant convicted of a felony has forgotten th[e] experience” of imprisonment and other

sentencing consequences); United States v. Williams, 776 F. App’x 387, 388 (8th Cir. 2019) (per

curium) (unpublished) (holding that defendant's prior guilty plea and imprisonment for murder

were evidence that defendant had knowledge of his felon status under § 924(g)(1) for purposes of

satisfying Rehaif); United States v. Denson, 774 F. App’x 184, 185 (5th Cir. 2019) (citing the

presentence investigative report where defendant admitted that he had “previously been convicted

of felony offenses” to hold that defendant had knowledge of his felon status under Rehaif); United

States v. Hollingshed, No. 17-2951, 2019 WL 4864969, at *3 (8th Cir. Oct. 3, 2019) (holding that

defendant’s prior conviction and imprisonment “indicate[d] that [the defendant] knew he had been

convicted” of a felony); Shrader v. United States, No. 1:09-cr-00270, 2019 WL 4040573, at *4 n.2

(S.D.W. Va. Aug. 27, 2019) (finding that defendant’s prior convictions and substantial prison

sentence would bar him from relief even if Rehaif were made retroactive on collateral review).

       Further, introduction of all eight of the above convictions and the sentences Brown

received, not just some, is probative of Brown’s status-knowledge. If Brown didn’t know the first

time that he had been convicted of a crime punishable by more than one year, he knew the eighth

time. 2 See, e.g. U.S. v. Reynolds, 2020 WL 5235316, at *4 (D. Nev., Sept. 2, 2020) (finding that

13 total years in prison on five felony convictions “renders it implausible that Reynolds did not

know at the time of this offense that he had been convicted of a crime punishable by imprisonment



2
 Brown has a ninth qualifying conviction, but the Government does not seek to introduce that
conviction. It is for possession of contraband in prison. It is a misdemeanor that carries a
maximum of three years. Brown was sentenced to 90 days.
                                                 14
        Case 1:19-cr-00314-GLR Document 63 Filed 07/20/21 Page 15 of 18



for a term exceeding one year and forecloses his actual-prejudice arguments.”); U.S. v. Lowe, 2020

WL 2200852, at *2 (D. Nev. May 6, 2020) (finding that evidence of serving five years in prison

“proves beyond a reasonable doubt that Lowe well knew at the time of the offense that he had been

convicted of ‘a crime punishable by imprisonment for a term exceeding one year.’ ”); Whitley v.

U.S., Case No. 04 Cr. 1381 (NRB), 2020 WL 1940897, at *2 (S.D.N.Y. Apr. 22, 2020) (finding

that “any argument that Whitley was prejudiced therefrom is belied by the sheer implausibility

that, after having been convicted of multiple prior felony convictions for which sentences

exceeding a year had been imposed, and having in fact served more than a year in prison in

connection therewith, Whitley nevertheless lacked the requisite awareness of his restricted

status.”); MacArthur v. U.S., 2020 WL 1670369, at *10 (D. Me. Apr. 3, 2020) (“The record,

including the presentence investigation report, shows that Petitioner had numerous prior felony

convictions over many years before the § 922(g) conviction at issue . . . [thus] the Government

would have been able to prove beyond a reasonable doubt that Petitioner knew of his prohibited

status at the time he possessed the firearm.”); United States v. Reed, No. 17-12699, 2019 WL

5538742, at *3 (11th Cir. Oct. 28, 2019) (“When [the defendant] possessed the firearm, he had

been convicted of eight felony convictions .... [T]he jury could have inferred ... that [the defendant]

knew he was not supposed to have a gun.”) (emphasis in original); United States v. Spurlin, No.

5:15-cr-1/MW/MJF, 2019 WL 4722467, at *6 n.5 (N.D. Fla. Aug. 16, 2019) (“[E]ven if

[defendant] had claimed ignorance of his status as a convicted felon, his lengthy criminal history

and extensive experience with the criminal justice system, the fact that [defendant] was an

experienced drug dealer, and the fact the he was on federal supervised release at the time he

committed the offenses at issue, would make any claim that [defendant] did not know he was a

convicted felon incredible.”).



                                                  15
           Case 1:19-cr-00314-GLR Document 63 Filed 07/20/21 Page 16 of 18



          For all of these reasons, the Government seeks to introduce evidence related to Brown’s

prior convictions and the video portions described above from his prior court proceedings under

Federal Rule of Evidence 401 because they tend to make it more probable that Brown knew he

had been convicted of a crime punishable by more than one year on May 19, 2019 when he was in

possession of a firearm, an element that the Government must prove at trial.

   III.      Brown’s Prior Felony Convictions Should be Admitted Under Federal Rule of
             Evidence 609 if He Chooses to Testify.

          Under Federal Rule of Evidence 609, if the defendant in a criminal case testifies, then prior

felony convictions “must be admitted . . . if the probative value of the evidence outweighs its

prejudicial effect to that defendant.” Fed. R. Evid. 609(a)(1)(B) (emphasis added). If more than

10 years have passed since the later of conviction or release from confinement, the conviction is

admissible only if the probative value (based on specific facts and circumstances) substantially

outweighs the prejudicial effect. Id.

          Prior felony convictions are probative of truthfulness. The Fourth Circuit has held that “as

a general rule, convictions of felony are admissible as going to the credibility of a witness.” United

States v. Truslow, 530 F.2d 257, 265 (4th Cir. 1975); United States v. Miller, 478 F.2d 768, 769

(4th Cir. 1973) (stating that “‘[p]rior criminal convictions for felonies or misdemeanors involving

moral turpitude ordinarily constitute material impeaching evidence.’”) (citation omitted).

Furthermore, several courts have held that “[p]rior drug-trafficking crimes are generally viewed

as having some bearing on veracity.” United States v. Brito, 427 F.3d 53, 64 (1st Cir. 2005) (citing

United States v. Gant, 396 F.3d 906, 909-10 (7th Cir. 2005) and United States v. Lattner, 385 F.3d

947, 961 (6th Cir. 2004)).

          Admission of the prior drug convictions for impeachment would not be unduly prejudicial

to the Defendant. Miller, 478 F.2d at 768. A trial court may use its discretion to limit impeachment

                                                   16
          Case 1:19-cr-00314-GLR Document 63 Filed 07/20/21 Page 17 of 18



by a prior conviction, but a limitation should occur only if there is reason to believe that “the

prejudicial effect of the earlier convictions . . . will outweigh their possible probative force in

impeaching credibility.” Id. at 769 (citing United States v. Hildreth, 387 F.2d 328, 329 (4th Cir.

1967)).

          “Perhaps most important[ly],” the court must determine whether the outcome will “hinge[]

on a credibility choice” in which the jury must “decide whether to believe [the defendant] or the

police officers.” Brito, 427 F.3d at 64. “The salience of the credibility issue weighs in favor of

admitting the prior convictions.” Id. (citing United States v. Pritchard, 973 F.2d 905, 909 (11th

Cir. 1992); United States v. Oakes, 565 F.2d 170, 173 (1st Cir. 1977); accord Truslow, 530 F.2d

at 265 (noting how prior felony convictions are usually admissible as they go to credibility). In

admitting this evidence, courts have recognized that “‘[i]t would be patently unfair and misleading

to the jury’” to allow the defendant, if he chose to testify, to appear “pristine” on the witness stand

when in fact he had several prior convictions which could have been used to impeach his credibility

and provide the jury with a more accurate picture on the issue of credibility. United States v.

Brown, 2009 WL 728448 at *10-11 (E.D.N.Y. Mar. 10, 2009) (quoting United States v. Ortiz, 553

F.2d 782, 785 (2d Cir. 1977)).

          When these factors favor the Government, then the Government should be permitted to

elicit “the name of the crime, the time and place of conviction, and the punishment.” Miller, 478

F.2d at 770 n.4 (citing McCormick on Evidence (1972 Ed.) § 43, p. 88).

          Brown’s prior drug convictions are felony convictions, and hence under Truslow and

Miller, they are probative of the Defendant’s credibility. Truslow, 530 F.2d at 265; Miller, 478

F.2d at 769; see also Brito, 427 F.3d at 64 (noting that “[p]rior drug-trafficking crimes are

generally viewed as having some bearing on veracity”). Further, if the Defendant testifies, his



                                                  17
        Case 1:19-cr-00314-GLR Document 63 Filed 07/20/21 Page 18 of 18



credibility will be an issue as he is likely to claim that he did not know he could not possess a

firearm (even though that is no defense in this case and there is evidence suggesting otherwise).

The Government should be permitted to admit Brown’s prior drug convictions if the Defendant

testifies to question his credibility. The Government should also be permitted to admit Brown’s

prior conviction for possessing a firearm with a felony conviction if he testified that he did not

know he could not possess a firearm.

                                         CONCLUSION

       Based on the foregoing, the United States respectfully requests that the Court grant this

motion and permit admission of the Defendant’s prior firearm conviction and prior firearm

possession under Rule 404(b), all document related to his prior convictions under Rule 401 (to

prove knowledge of status), and his prior drug convictions and firearm possession conviction

under Rule 609 (if the defendant chooses to testify).



                                                        Respectfully submitted,

                                                        _________________________________
                                                        Lindsey McCulley, Assistant U.S. Attorney
                                                        Patricia McLane, Assistant U.S. Attorney
                                                        36 South Charles St., 4th Floor
                                                        Baltimore, MD 21201
                                                        410-209-4800




                                                18
